United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2696
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                                  Hassell E. Myers

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                             Submitted: March 18, 2022
                                Filed: May 24, 2022
                                   [Unpublished]
                                   ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       After Hassell Myers pleaded guilty to failing to register as a sex offender, the
district court 1 sentenced him to 24 months in prison and 20 years of supervised



      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for
the Eastern District of Missouri.
release. See 18 U.S.C. § 2250. Although he argues that the supervised-release term
is too long, we affirm.

       Despite varying upward, the district court neither procedurally erred nor
abused its discretion. See United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc) (“[I]t will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.” (emphasis added) (citation omitted)); United States v.
James, 792 F.3d 962, 967 (8th Cir. 2015) (explaining that “[t]he term of supervised
release is a part of” the sentence). The record establishes that it carefully considered
the statutory sentencing factors, see 18 U.S.C. § 3583(c), and did not rely on an
improper factor or commit a clear error of judgment. See United States v. Larison,
432 F.3d 921, 923–24 (8th Cir. 2006). Just because Myers would have weighed
certain factors differently does not mean the court abused its discretion or otherwise
erred. See James, 792 F.3d at 968–69.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                          -2-